In an action, *694inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Tolbert, J.), entered March 23, 2012, which granted the motion of the defendant Abbe Sohne Bensimon for leave to amend her answer.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court providently exercised its discretion in granting the motion of the defendant Abbe Sohne Bensimon for leave to amend her answer, as the proposed amended answer did not result in any prejudice or surprise and was not palpably insufficient or patently devoid of merit (see CPLR 3025 [b]; HSBC Bank v Picarelli, 110 AD3d 1031 [2013]; Maldonado v Newport Gardens, Inc., 91 AD3d 731 [2012]).
Mastro, J.P, Cohen, Miller and Hinds-Radix, JJ., concur.